Citation Nr: 1827068	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  15-18 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Eligibility to be considered a surviving spouse for purposes of dependency and indemnity compensation (DIC) benefits. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served honorably on active duty from June 1967 to March 1987.  He passed away in May 1994 and the appellant was married to the Veteran at the time of his death.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of this claim was subsequently transferred to the RO in Winston-Salem, North Carolina.

In the May 2015 VA Form 9, Substantive Appeal, the appellant indicated that she wished to appear at a hearing at the RO before a Veterans Law Judge.  However, the record reflects the appellant did not show for that hearing.  Accordingly, her hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The appellant and the Veteran were married in October 1966 and divorced in June 1973 and married again in December 1973.

2.  The Veteran died in May 1994.

3.  The appellant remarried in December 1999, at age 51, and remains remarried. 


CONCLUSION OF LAW

The criteria for entitlement to recognition as the surviving spouse of the Veteran, for the purpose of receiving DIC benefits have not been met. 38 U.S.C. §§ 101(3), 103, 1310 (2012); 38 C.F.R. §§ 3.1(j), 3.5, 3.50, 3.55 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty at times to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  However, this duty is not universal and the Veterans Claims Assistant Act of 2000 (VCAA) does not trigger any duties to assist or notify a claimant when there is no dispute as to the relevant facts and the law is controlling.  See e.g. Mulder v. Gibson, 27 Vet. App. 10, 19 (2014); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); VAOPGCPREC 5-2004 (instructing that under 38 U.S.C. §§ 5103(a); 5103A, VA is not required to provide notice of the information and evidence necessary to substantiate a claim or to assist in developing the claim where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  For the reasons explained below, the undisputed facts in this case preclude the award of the claimed benefit as a matter of law.  As such, VA does not have any duties to notify or assist the appellant in this claim. 


Eligibility to be Considered a "Surviving Spouse"

Ultimately, the Board finds that the relevant facts are not in dispute and the appellant is barred as a matter of law from being considered the Veteran's "surviving spouse" for purposes of obtaining DIC benefits.

Generally, to meet the criteria for eligibility to receive compensation as a surviving spouse, a claimant must have been married to the Veteran: (1) before the expiration of fifteen years after the termination of the period of service in which the injury or disease causing the death of the veteran was incurred or aggravated; or (2) for one year or more; or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage."  38 U.S.C § 1102, 1304, 1541; 38 C.F.R. § 3.54.  However, for purposes of obtaining VA death benefits, the term "surviving spouse" has been defined as a person whose marriage to the Veteran meets the requirements of 38 C.F.R. 3.1(j) and who has not remarried since the death of the Veteran. 38 C.F.R. § 3.50(b).

The Board notes that eligibility to be considered a surviving spouse for purposes of obtaining DIC benefits may be restored, in certain circumstances, to individuals who subsequently remarry after the death of a Veteran.  For instance, pursuant to 38 C.F.R. § 3.55, a remarriage of a surviving spouse will not bar the furnishing of benefits if the subsequent marriage was void or has been annulled by a court, unless it is determined by VA that the annulment was obtained through fraud by either party or by collusion.  However, each of the circumstances set forth in 38 C.F.R. § 3.55 that allows for reinstatement for the eligibility of benefits requires that the subsequent remarriage be terminated. 

While there are provisions of law permitting the award of DIC for a surviving spouse who subsequently remarries, by law it is limited to those who remarry after age 57.  38 U.S.C.A. § 103(d)(2)(b); 38 C.F.R. § 3.55 (a)(10).  Here, the uncontested facts reveal that the appellant remarried at age 51. 

Here, there is no dispute that the appellant was married to the Veteran at the time of his death.  However, the appellant acknowledged that she was subsequently remarried to J.B. in December 1999.  As the appellant's subsequent remarriage continues, this remarriage represents a bar to the benefits she seeks and precludes her from being considered a "surviving spouse" for purposes of obtaining DIC benefits. 

The Board acknowledges the appellant's contentions that, since the time of the Veteran's death, VA has amended its regulations and promulgated numerous changes to 38 C.F.R. § 3.309 that have added presumptive conditions to the regulations governing service connection for diseases presumed to be caused by exposure to herbicide agents.  See 38 C.F.R. §§ 3.307, 3.309.  The Board also sympathizes with the significant financial and familial difficulties the appellant experienced after the early death of the Veteran.  However, the subsequent addition to the list of diseases presumed to be associated with exposure to an herbicide agent does not alter the fact that the regulations specifically preclude an appellant from being considered a "surviving spouse" when the appellant has remarried after the death of a Veteran and continues to be remarried.  To the extent that the appellant's arguments amount to a request for equitable relief, the Board notes that the Board is bound by the law and is without authority to grant benefits on an equitable basis. See 38 U.S.C. § 503 (2012); 38 C.F.R. § 2.7 (2017); see also Harvey v. Brown, 6 Vet. App. 416 (1994).

To reiterate, the relevant facts in this case are not in dispute.  After the Veteran's death, but before she applied for DIC benefits, the appellant was remarried.  That subsequent marriage has continued.  Consequently, recognition of the appellant as the Veteran's surviving spouse is precluded by law, and her claim must be denied. Sabonis v. Brown, 6 Vet. App. 426 (1994).

ORDER

The appellant's claim to be considered the Veteran's surviving spouse for purposes of DIC benefits is denied. 



___________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


